DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-7 and 9-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species B and C, there being no allowable generic or linking claim.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a first controller,” “a second controller,” “first motor” and “second motor” must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 8 recites the limitation “a first controller,” “a second controller,” “first motor” and “second motor” which were not described in the specification. The specification fails to support the “first controller,” “second controller,” “first motor” and “second motor” in the claim, as introduced a new matter in the claims. The new matter should be cancelled from the claims.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8 recites the limitation “a first controller,” “a second controller,” “first motor” and “second motor.” It seems that the first controller and the second controller are identical and programmed to perform the same claimed function which is to limit the current from different battery pack with different impedance. Therefore, the structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. it renders the claim indefinite because the claim includes elements and functions not actually disclosed, thereby rendering the claim confusing, vague, and indefinite.
Examiner Notes
6.	Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Carrier et al. (US 20050073282 A1) in view of Opsitos (US 20070188984 A1).
Re. claim 8, Carrier disclose a power tool set (Figs. 22-24) comprising: 
a first power tool (¶. [0056]) comprising a first motor (M) having a first motor impedance (Fig. 16), a first controller (2010), and a first battery receptacle (Figs. 22-24;) 

a first battery pack (¶. [0065]) having a first battery impedance; and 
a second battery pack (¶. [0063]) having a second battery impedance that is greater than the first battery impedance (¶. [0061])  wherein 
each of the first and second battery receptacles are capable of receiving one of the first battery pack and the second battery pack (¶. [0056] and Figs. 22-24, see receiving portion between battery 40 and the tool), and 
each of the first and second controllers (2010) is configured to control a current draw such that each of the first and second motors is more limited in drawing current from the second battery pack than from the first battery pack (Microprocessor 2010 limit the current draw from the battery pack with low impedance). Carrier is silence with regard to the limitation wherein the first motor is more limited than the second motor when drawing current from the first battery pack, and the first motor is more limited than the second motor when drawing current from the second battery pack. However, the limitation become obvious on the light of Opsitos teaching. conventional battery packs are designed primarily for low-voltage portable electronic devices, whereas lower impedance chemistries and construction styles to develop secondary batteries 
Re. claim  1, Carrier disclose A system comprising: 
a set of removable battery packs each including a plurality of battery cells (¶. [0063]- [0065]; and 
a set of power tools (Figs. 22-24) each comprising 
a motor (M), 
a controller (2010), and 
a battery receiving portion (Figs. 22-24, see receiving portion between battery 40 and the tool ), wherein, for each power tool, the controller is configured to 
identify a type of battery pack coupled to the battery receiving portion (see signal ID data transmitted to toll controller to identify battery pack ID 420 in Fig. 4A) and limit a maximum amount of electric current drawn from the battery pack by the motor based on the identified type of the battery pack (abstract), wherein 

Carrier is silence with regard to the limitation the greater a ratio of an impedance of the motor to an impedance of the battery pack, the less the controller limits the maximum amount of electric current drawn from the battery pack such that for a given battery pack of the set of removable battery packs, the lower the impedance of the motor, the more current the motor draws from the given battery pack.
However, the limitation become obvious on the light of Opsitos teaching. conventional battery packs are designed primarily for low-voltage portable electronic devices, whereas lower impedance chemistries and construction styles to develop secondary batteries generating substantially higher output voltages. Thus, in order to solve the compatibility issues between first/second battery packs and first/second motor with existing cordless power tools, motor and battery impedances ratio are the only mechanisms to limit the current to avoid damage to a tool's motor and the battery pack (see background, Opsitos).
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/           Examiner, Art Unit 2846